Schultheis, C.J.
¶19 (dissenting) I respectfully dissent. Particularly severe injuries may be used to enhance a defendant’s sentence only if they are greater than those contemplated by the legislature in establishing the standard range sentence. State v. Nordby, 106 Wn.2d 514, 723 P.2d 1117 (1986). While Ryan Goodwin’s injuries are unquestionably severe, they inhere in the crime of first degree assault and therefore cannot justify an exceptional sentence. I would therefore remand for a sentence within the standard range.
¶20 A conviction for first degree assault requires proof that the defendant caused “great bodily harm.” RCW 9A.36.011. The majority holds that the sentencing court properly exercised its discretion in accepting the jury’s finding that Mr. Goodwin did not present as a typical victim of first degree assault and finds Mr. Goodwin’s injuries exceeded the statutory definition of “great bodily harm” due to his shortened life expectancy and the difficulties of his daily life.
¶21 The majority ignores statutory language that defines “great bodily harm” as “bodily injury which creates a probability of death.” RCW 9A.04.110(4)(c). This language is crucial in evaluating the type of injury envisioned by the *653legislature in setting the standard range for first degree assault. Troy Dean Stubbs argues that this definition “encompasses either the intent or actual infliction of the most severe bodily injury short of death.” Br. of Appellant at 9. I agree and conclude that Mr. Goodwin’s injuries fall squarely within the statutory definition. In fact, even the majority characterizes Mr. Goodwin’s injuries as creating a probability of death.
¶22 State v. Bourgeois, 72 Wn. App. 650, 866 P.2d 43 (1994) is instructive here. In that case, the juvenile defendant was convicted of two counts of first degree assault after shooting two people. One of the victims suffered the loss and functioning of multiple organs: his spleen was removed, and a portion of his pancreas and colon were removed, requiring a colostomy. Id. at 652. The juvenile court imposed a manifest injustice disposition upward, finding the victim’s injuries were more severe than contemplated by the first degree assault statute and “ 'capable of causing death.’ ” Id. at 662 (quoting trial court).
¶23 In reversing the disposition, Division One of this court concluded that the injuries in question “unambiguously” fell within the legislature’s definition of first degree assault. Id. Similarly, Mr. Goodwin’s injuries fit the statutory definition. The majority finds that his paralysis and shortened life expectancy justify an exceptional sentence, but it is just this “probability of death” that places Mr. Goodwin’s injuries squarely within the scope of the statutory definition. RCW 9A.04.110(4)(c).
¶24 In reaching this conclusion, I am mindful of the lack of gratuitous violence in Bourgeois, 72 Wn. App. at 663. In reversing the manifest injustice disposition, the court compared its facts to those in State v. George, 67 Wn. App. 217, 220, 834 P.2d 664 (1992), overruled on other grounds by State v. Ritchie, 126 Wn.2d 388, 894 P.2d 1308 (1995), where the defendants hit an elderly woman in the face three times, held her down for 15 minutes, robbed and raped her, and then beat her in the head multiple times with the stock of a rifle, using so much force the rifle broke. *654The woman’s skull was fractured and she was left with permanent brain damage and in a semivegetative state. Id. at 220.
Reconsideration denied June 20, 2008.
¶25 The court affirmed the exceptional sentence for first degree assault, finding the woman’s injuries were more serious than the typical first degree assault. Id. at 223. Significantly, in reaching this conclusion, the court noted the multiple acts and the “deliberate and gratuitous violence” that caused the victim’s injuries. Id. at 223 n.3.
¶26 This case lacks the drawn out, gratuitous violence present in George. The injuries here were the result of a single, impulsive act. And though severe, they fall within the range of injuries contemplated by the first degree assault statute. Not all first degree assaults will result in injuries as serious as Mr. Goodwin’s. But that is not the test. We evaluate whether the legislature contemplated such injuries in setting the standard range sentence. The standard range for first degree assault encompasses a wide range of injuries, including those short of death. ROW 9A.04.110(4)(c). Because Mr. Goodwin’s injuries fall within this statutory range, the sentencing court erred in considering the severity of the injuries to support the exceptional sentence. Therefore, I respectfully dissent.
Review granted at 165 Wn.2d 1035 (2009).